883 F.2d 76
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Charles G. GADDIS, Defendant-Appellant.
No. 89-3370.
United States Court of Appeals, Sixth Circuit.
Aug. 21, 1989.

Before NATHANIEL R. JONES and MILBURN, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Gaddis appealed from an order remanding him to the custody of the Attorney General for the purpose of undergoing a psychiatric examination to determine his competency.  The appellee has filed a motion to dismiss the appeal as moot on the basis that the psychiatric evaluation has been completed, counsel for Gaddis has entered a notice of insanity defense and the criminal case is proceeding in the district court.  Appellant has not responded.


2
A case is moot if the requested relief has been granted or no live controversy remains.    Deakins v. Monaghan, 108 S. Ct. 523, 528-29 (1988);  Great W. Sugar Co. v. Nelson, 442 U.S. 92 (1979) (per curiam).  A case is moot if the court is not in a position to prevent that which has already occurred.  Neighbors Organized To Insure a Sound Environment, Inc. v. McArtor, 879 F.2d 174 (6th Cir.1989).  The psychiatric evaluation has been completed and the appeal is moot.


3
Accordingly, it is ORDERED that the motion to dismiss be granted and the appeal be, and it hereby is, dismissed.  Rule 8, Rules of the Sixth Circuit.